SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Delaware Group® Adviser Funds Delaware Group Equity Funds IV Delaware Group Global and International Funds Voyageur Mutual Funds III Delaware Pooled Trust Delaware VIP Trust Delaware Group Foundation Funds® (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Subject: Shareholder proxy vote - Growth funds For internal use only. Do not distribute. Hi all, As you know, Delaware Investments has signed an agreement with the Focus Growth team to establish a new joint venture called Jackson Square Partners (JSP). We need shareholder approval to appoint JSP as sub-advisor to the funds below: •Delaware U.S. Growth Fund •Delaware Smid Cap Growth Fund •Delaware Focus Global Growth Fund •Delaware Select Growth Fund •DPT Large-Cap Growth Equity Portfolio •DPT Focus Smid-Cap Growth Equity Portfolio •DPT Select 20 Portfolio •Delaware VIP U.S. Growth Series •Delaware VIP Smid Cap Growth Series •Delaware Foundation Conservative Allocation Fund •Delaware Foundation Growth Allocation Fund •Delaware Foundation Moderate Allocation Fund On April 4, 2014, third-party vendors began mailing a proxy statement describing this proposal, and proxy cards (ballots for the vote) to shareholders. If you receive a proxy statement and ballot, please be sure to vote as soon as possible! You can vote by: •Mailing back your proxy card in the postage paid envelope provided. •Calling toll-free proxy voting lines – control number located on your proxy card will be required oAutomated touchtone voting (888) 227-9349 oLive operator (877) 536-1563 •Vote online here: www.proxyonline.com – control number located on your proxy card will be required (12343) April 2014
